 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific International Rice Mills, Inc.and Chauffeurs,Teamsters and Helpers Local Union No. 150,International Brotherhood of Teamsters,Chauff-eurs,Warehousemen and Helpers of America. Case20-CA-11808February 28, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHERUpon a charge filed on August 16, 1976, byChauffeurs, Teamsters and Helpers Local Union No.150,InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, and duly served on PacificInternationalRiceMills, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 20, issued a complaint and notice of hearingon September 22, 1976, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaintalleges in substancethat on April 2, 1976,following a Board election in Case 20-RC-12582, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about August 3, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.Subsequently,Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, submitting affirmativeiOfficial notice is taken of the record in the representation proceeding,Case 20-RC-12582,as the term "record"isdefined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683 (C.A. 4,1968),Golden Age BeverageCo,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969),Intertype Co v Penello,269 F.Supp.573 (D C.Va., 1967),Follett Corp,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA,as amended.2As an attachment,Respondent has submittedan affidavit of Wesley J.Fastiff, the attorney who represented the Respondent at the hearing in theunderlying representation proceeding, which Respondent alleges as newlydiscovered evidence Respondent argues that the HeanngOfficer'sallegedmembership in an employee association prevented him from being impartial.This veryargument had been raised in Respondent's exceptions to theHeanng Officer's reportin this case.However,the Board in its Decision andCertificationof Representative, 223 NLRB613, issuedon April 2, 1976, afterhaving considered Respondent's objections,and the HeanngOfficer's report228 NLRB No. 60defenses,and requesting that the complaint bedismissed in its entirety or that it be awardedwhatever further relief is just and proper.On October 26, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and motion to strike portions ofRespondent's answer, with brief in support thereofand appendixes attached. The General Counselrequests that portions of Respondent's answer bestricken as sham and false and that the Board takeofficial notice of the record in the underlying repre-sentation proceeding. The General Counsel submits,in effect, that Respondent, in its answer, is seeking torelitigate issues previously litigated in the priorrepresentation proceeding and that there are noissuesof law or fact requiring a hearing. He,therefore, requests that themotions be granted.Subsequently, on November 10, 1976, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, with attachments, and theGeneral Counsel filed an opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause, withattachments,2 as well as in its affirmative defenses initsanswer to the complaint, Respondent raisessubstantially the same matters that it raised in theunderlying representation case. Respondent's answerattacks the validity of the election and the resultingcertification,and it denies that the Union is thecollective-bargaining representative of the employeesin the bargaining unit.3recommending disposition of same, and after reviewingthe record in light ofRespondent's exceptionsand briefin supportthereof, adoptedthe HearingOfficer'sfindings and recommendations,and explicitlystated therein thatRespondent's argument on thisbasis hadno meritand that, furthermore,afterhaving readthe record closely,there was no evidenceof prejudice orbias on the Hearing Officer's part.3By its answer,Respondent assertsthat itdoes not havesufficientknowledgeof the Union's status as a labor organization A determinationwas made in the underlying representation proceeding,Case 20-CA-12582,that the Unionis a labor organizationand, accordingly, it is not subject forlitigation in the instant unfairlaborpractice proceeding Respondent alsodeniesthat the Unionhas requestedand thatRespondenthas refused tobargainAttachedto the GeneralCounsel'sMotionfor Summary Judgmentisa letterdated July 30, 1976, from the Unionto Respondent requestingbargaining,and a letterdated August 3, 1976, fromRespondent refusing tobargain. In its responseto Notice To Show Cause,Respondent does not seekto controvert the contents or the receiptof the letter attachedto the General PACIFIC INTERNATIONAL RICE MILLSThus, Respondent's answer to the complaint andthe affirmative defenses therein, as well as its re-sponse to the Notice To Show Cause which arguesthat its objections to the election and exceptionsraised issues warranting a hearing, merely reiteratethe issues previously raised and considered in therepresentation case.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, not to permit litigation in anunfair labor practice case of issues which were orcould have been litigated in a prior representationproceeding.4 It is clear that Respondent had, andexercised, the opportunity in the representationproceeding in Case 20-RC-12582 to raise the issuesin its answer to the complaint and its response to theNotice To Show Cause.All issues raised by Respondent in this proceedingexcept as to the alleged "newly discovered evidence"which we have found to be without merit, were orcould have been litigated in the prior representationproceeding, and Respondent has not offered toadduce at a hearing any relevant newly discovered orpreviously unavailable evidence, nor are there anyspecial circumstances herein which would require theBoard to reexamine the decision made in the repre-sentation proceeding.We therefore find that Respon-dent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Weshall, accordingly, grant theMotion for SummaryJudgment.5On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation, having itsmainplace of business in Woodland, California, isengaged in the milling and wholesaling of rice.During the past calendar year, in the course of itsoperations in California, Respondent has sold pro-ducts valuedin excessof $50,000 directly to custom-ers located outside the State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.Counsel'smotion.Accordingly,we shall deem these allegations of thecomplaint to be admitted.Schwartz Brothers,Inc., and District Records, Inc.,194 NLRB 150 (1971);The May Department Stores Company,186 NLRB 86(1970);Carl Simpson Buick, Inc.,161 NLRB 1389 (1966).4SeePittsburgh Plate Glass Co v N.L R B.,313 U.S. 146, 162 (1941);II.THE LABOR ORGANIZATION INVOLVED465Chauffeurs, Teamsters, and Helpers Local UnionNo. 150, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production,warehouse, maintenance, andgeneral laboremployees, truckdrivers and forkliftoperatorsemployed by PacificInternational RiceMills, Inc.,atKentucky Avenue and Highway113,Woodland, California, excluding office cleri-cals, guardsand supervisors as defined in the Act.2.ThecertificationOn April 25, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted pursuant to a Stipulation for CertificationUpon Consent Election, under the supervision of theRegionalDirector for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on April 2, 1976,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 30, 1976, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about August 3, 1976, and continuing at all timesthereafter to date,Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Rules and Regulationsof the Board,Secs.102.67(f) and 102.69(c).5Having granted the Motionfor SummaryJudgment,we find itunnecessaryto pass upon the motionto strikeportions of Respondent'sanswer 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,we find that Respondent has, sinceAugust 3,1976, and at all times thereafter,refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that,by such refusal,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above,occurring in connection with its opera-tionsdescribed in section I, above,have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and,if an understanding is reached,embody suchunderstanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Pacific InternationalRiceMills, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Chauffeurs,Teamsters and Helpers LocalUnion No. 150, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,is a labor organization within the meaningof Section 2(5) of the Act.3.All production,warehouse,maintenance, andgeneral labor employees, truckdrivers and forkliftoperators employed by Pacific International RiceMills, Inc.,atKentucky Avenue and Highway 113,Woodland,California,excluding office clericals,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.SinceApril 2, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 3, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with,restrained,and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,PacificInternationalRiceMills, Inc.,Woodland,California, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chauffeurs, Team-sters and Helpers Local Union No. 150, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production, warehouse,maintenance, andgeneral labor employees, truckdrivers and forkliftoperators employed by Pacific International RiceMills, Inc.,atKentucky Avenue and Highway113,Woodland, California, excluding office cleri-cals, guards and supervisors as defined in the Act. PACIFIC INTERNATIONALRICE MILLS(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Woodland, California, facility, copiesof the attached notice marked "Appendix."6 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the eventthat thisOrder is enforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational LaborRelations Board"shall read "Posted Pursuant to a Judgmentof theUnited StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."467APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Chauff-eurs,Teamsters and Helpers Local Union No.150,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofallemployees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All production, warehouse, maintenance,and general labor employees, truckdriversand forklift operators employed by PacificInternational Rice Mills, Inc., at KentuckyAvenue and Highway 113, Woodland, Cali-fornia, excluding office clericals, guards andsupervisors as defined in the Act.PACIFIC INTERNATIONALRICE MILLS, INC.